[Cite as State v. Lanier, 2022-Ohio-1975.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio/City of Toledo                     Court of Appeals No. L-21-1183

        Appellee                                 Trial Court No. CRB-21-02983 0103

v.

Myron Keith Lanier, Jr.                          DECISION AND JUDGMENT

        Appellant                                Decided: June 10, 2022

                                             *****

        David Toska, City of Toledo Chief Prosecuting Attorney, and
        Christopher D. Lawrence, Assistant Prosecuting Attorney, for appellee.

        Sarah R. Anjum, for appellant.

                                             *****
        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Myron Keith Lanier, Jr., appeals the September 17,

2021 judgment of the Toledo Municipal Court which, following a bench trial finding him

guilty of obstructing official business and criminal trespass, sentenced him to concurrent

90 and 30 day sentences. Because we find no error, we affirm.
                                              I. Facts

       {¶ 2} On April 9, 2021, appellant was charged with assault, criminal trespass, and

obstructing official business following appellant’s arrest after refusing to wear a mask,

mandated at the time, or leave the Toledo Lucas County Public Library in downtown

Toledo, Ohio. Following his not guilty pleas, on September 15, 2021, the matter

proceeded to a trial to the court. Testimony was presented by the library’s chief security

officer and the Toledo Police arresting officer. A body cam video depicting the incident

was played for the court and admitted into evidence.

       {¶ 3} At the close of the evidence, the court dismissed the assault charge pursuant

to Crim.R. 29. Appellant was found guilty of the remaining charges of criminal trespass

and obstructing official business. After sentencing, appellant commenced this appeal.

                                    II. Assignments of Error

              I. The trial court erred in failing to order a competency exam for Mr.

       Lanier.

              II. The evidence presented at trial was insufficient to support a

       conviction for obstructing official business.

                                          III. Discussion

       {¶ 4} In appellant’s first assignment of error he contends that the record

demonstrates that appellant “expressed numerous indicia of incompetence”; thus, the

court’s failure to conduct a competency hearing deprived him of his right to a fair trial.


2.
       {¶ 5} It is undisputed that appellant did not raise the issue of competency in the

trial court; accordingly, our review is limited to plain error. State v. Cepec, 149 Ohio

St.3d 438, 2016-Ohio-8076, 75 N.E.3d 1185, ¶ 67. To establish plain error under

Crim.R. 52, a defendant must show a plain or obvious deviation from a legal rule in the

trial proceedings that affected the outcome of the trial. State v. Morgan, 153 Ohio St.3d

196, 2017-Ohio-7565, 103 N.E.3d 784, ¶ 36.

       {¶ 6} A defendant is presumed competent to stand trial. R.C. 2945.37(G). R.C.

2945.37(B) provides the mechanism for addressing a defendant’s competency:

              In a criminal action in a court of common pleas, a county court, or a

       municipal court, the court, prosecutor, or defense may raise the issue of the

       defendant’s competence to stand trial. If the issue is raised before the trial

       has commenced, the court shall hold a hearing on the issue as provided in

       this section. If the issue is raised after the trial has commenced, the court

       shall hold a hearing on the issue only for good cause shown or on the

       court’s own motion.

       {¶ 7} A finding of mental incompetency is premised upon

       “‘whether [the defendant] has sufficient present ability to consult with his

       lawyer with a reasonable degree of rational understanding—and whether he

       has a rational as well as factual understanding of the proceedings against

       him.’” State v. Berry (1995), 72 Ohio St.3d 354, 359, 650 N.E.2d 433,



3.
         quoting Dusky v. United States (1960), 362 U.S. 402, 402, 80 S.Ct. 788, 4

         L.Ed.2d 824.

State v. Were, 118 Ohio St.3d 448, 2008-Ohio-2762, 890 N.E.2d 263, ¶ 45.

         {¶ 8} To support his argument that a competency hearing was warranted, appellant

cites to instances of “confusion” evidenced in the record as to why he was in court, the

status of his representation by counsel, and the stage of the proceedings. Reviewing the

court proceedings, we conclude that while there was some confusion about which case

was currently before the court when others were pending and the fact that he continued to

try and argue his case (making cogent arguments) following the close of the testimony

demonstrates a lack of familiarity with the legal system, it does not demonstrate

appellant’s incompetency. Further, appellant’s statement: “If you find me guilty, I ain’t

going to be here” is not necessarily a suicide threat as suggested by appellant.

         {¶ 9} Based on the foregoing, we find no plain error in the court’s failure to

inquire into appellant’s competency. Appellant’s first assignment of error is not well-

taken.

         {¶ 10} Appellant’s second assignment of error argues that his conviction for

obstructing official business was not supported by sufficient evidence. In reviewing a

challenge to the sufficiency of the evidence, “the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.”

State v. Worley, 164 Ohio St.3d 589, 2021-Ohio-2207, 174 N.E.3d 754, ¶ 57. When


4.
reviewing for sufficiency, an appellate court “will not weigh the evidence or assess the

credibility of witnesses.” State v. Tucker, 6th Dist. Wood No. WD-16-063, 2018-Ohio-

1869, ¶ 23, citing State v. Walker, 55 Ohio St.2d 208, 212, 378 N.E.2d 1049 (1978).

       {¶ 11} In order to prove the charge of obstructing official business, R.C.

2921.31(A), the state must prove: “‘(1) an act by the defendant, (2) done with the purpose

to prevent, obstruct, or delay a public official, (3) that actually hampers or impedes a

public official, (4) while the official is acting in the performance of a lawful duty, and (5)

the defendant so acts without privilege.’” Brooklyn v. Kaczor, 8th Dist. Cuyahoga No.

98816, 2013-Ohio-2901, ¶ 7, quoting State v. Kates, 169 Ohio App.3d 766, 2006-Ohio-

6779, 865 N.E.2d 66, ¶ 21 (10th Dist.).

       {¶ 12} Appellant argues that he did not act with purpose to delay or prevent the

acts of the officers and that he left the library upon being told to leave. The state disputes

appellant’s interpretation of the events stating that appellant’s refusal to leave the library,

combined with his pushing away from the officer and flight following notice that he was

being placed under arrest was legally sufficient to support the court’s guilty verdict.

       {¶ 13} Analyzing the obstructing official business elements, courts have

specifically found that a defendant’s act of fleeing or hiding from officers during

performance of their official duties, was considered a purposeful act to hinder or delay.

Kates at ¶ 24-25; Toledo v. Phillips, 6th Dist. Lucas No. L-14-1016, 2015-Ohio-3484, ¶

16.




5.
         {¶ 14} Upon review, we agree with the state that sufficient evidence was presented

at trial to support the court’s finding that appellant obstructed the official duties of the

responding Toledo Police officers. Appellant argued with the officers, refused to leave

the library, and then fled in order to avoid arrest. Accordingly, appellant’s second

assignment of error is not well-taken.

                                           IV. Conclusion

         {¶ 15} On consideration whereof, we find that the judgment of the Toledo

Municipal Court is affirmed. Pursuant to App.R. 24, appellant is ordered to pay the costs

of this appeal.

                                                                           Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                          ____________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                  ____________________________
Christine E. Mayle, J.                                      JUDGE
CONCUR.
                                                  ____________________________
                                                            JUDGE

          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.



6.